Case 4:19-cv-00234-JAJ-HCA Document 1 Filed 07/30/19 Page 1 of 2

Y-/ 9-4 ISf
we. a é_ A Chesed Court rem. Crnerce, Ou:

 

 

 
 
 
   

 

 

 

 

Date 7-22-19 of Eu |s Comecontlar AA CASE 5 We wid! com
} Co LE B75 BIE _ FA EF 2
- G Cros. e)
-- LEG EC ES; Ln henrsy a4 1A Vag
Forno Te fm AG fA LeZady ary oo

 

person— prsenepe) af he tiwe ef wy _viehks
“rol \shorn. LES welaki an pececreo Thaunal

oly ny ZFALAY _¢. Ve balk Counts, Zorrectrons _|
until Hu _fme ot. ity _pelaese¢-Angs haclty. |
Ths. bela lal x et mi Covettetyen2/ 1914S
oo (Wedice. ys tS Dink eee Alwebeed Ze. Backed)
inte wtles. under te MeN / J
so ee oe AL ode hoe At tings L broe eg bt. 2h
preset Prens—t. uto dail = fed Ma Wee. Alas |
© i ll Wk my _webeel enti _on ps ATIC
cet Aiton S eg E peed chy RS. LT ars ease
mo __medicetrns + weds on el teepliaaccA- AS
Ma. calito ot Moy steer ertlsrd Ape oie 2.
Koequnte. me diZal Sfemlywouot 4 ke “Ary
= yecor A with wmddcate., AL a —— rT. 5
__ rahe such _ alistress bya} ars Miwa ak.
1 ee eee yout la oke: in Mie gfed. UBM CE PICEA E__

AT am Seek D page aso l 8
~ AX xg Monge Ss. a a

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
    

 

       

    

     
   

Li L423
LAA kl teh 4 7
ipod ry de

 

 

 

  
  
 

 

aan a person on able Hh prssoy ch, con nat Det

Ard pint ia7__ PF, oa a 4: thence) kis kA

Tar 5}

© y I curt tad he th Var jie en Li, Apo Ae Pe
auspbe LAr ce Nate

eT haw ne lncepne

 

 

 

 

 

 

 

 
Case 4:19-cv-00234-JAJ-HCA Document1 Filed 07/30/19 Page 2 of 2

 

 

to Federn| Coen d- Prong CaapeératChOr9p |

hate 7-26-19

 

 

Deg: acet *» héarine re ne

 

 

arprout bt Aer presontire vuasekf
fa fade dicts copper Bislets viel les viol fot ory

 

! wee len BK Cocut a. ] £2. ah voh T seek

 

 

 

, leAg Lty at Ais SAiloa Dely.. 14, Lel

Dawessee Tans dented ts) Mech ‘caren s sf
—PeQepte Medical treatment Hy on tige

 

      

 

 

 

a5 A. PAasen ev pple £ Pl2> 7 chY wot bk

 

 

Amtek! An heaters by Ps Hy ct tbehernal - ay a

 

WT ee. reals, stl poten tren be hs.

 

ais Abbe

 

 

 

have NO CePA.

 

 

 

 

 

 

 

Fal hea rAs_ wi li seppeck WM _ejplnas

 

ay

|

 

 

Rhye we _CRDBe & eer a0!

 

 

 

orsX

a fy
i 48 be. est Can- tid enki pp. ug_~le

 

 

 

 

 

 

Comyn ile Cr wes

 

 

nk -peblic. big ne un Yue! Codes ts

 

 

 

 

 

 

 

combine wrth» pessi ble )f 3 ‘ure. Cereca_
Lo On , J
D1. acerehe, A
Oxna LRA ( WNOY

 

 

 

 

 

 
